Citation Nr: 0809522	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
shoulder arthritis.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to August 
2003.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

A procedural matter was raised as to whether the veteran's 
right ankle or left ankle claim was on appeal.  As accurately 
reported by his representative, a March 2004 rating decision 
denied both, his notice of disagreement discussed both, and 
the statement of the case addressed both.  The February 2005 
substantive appeal only discussed the right ankle.  
Therefore, there is no question that the right ankle claim is 
in appellate status.

As to the left ankle, the RO issued a supplemental statement 
of the case in March 2006 and listed the issue as a left 
ankle condition.  In May 2006, the veteran's representative 
also listed the issue as a left ankle condition in a VAF-646 
(Statement of Accredited Representative in Appealed Case).  
The representative went on to assert that the veteran injured 
his left ankle during P.T. exercises and that it continued to 
hurt especially during long walks. 

The Board reasonably construes the May 2006 statement from 
the representative as an intent to appeal the claim for a 
left ankle disorder.  Therefore, the left ankle claim is also 
in appellate status.

In a November 2007 Informal Hearing Presentation, the 
representative styled the issue as a left ankle condition but 
asserted that a remand was needed "to see which ankle the 
veteran is claiming."  In his capacity as representative, he 
would have had independent access to the veteran to seek 
clarification prior to the time the Informal Hearing 
Presentation was submitted if there was a question as to 
which ankle (or both) was being claimed.  

Given the current procedural posture of the claims outlined 
above, a remand is not the appropriate vehicle at this 
juncture to clarify the issue for the representative.  As the 
Board finds that both the right and left ankle claims are on 
appeal, they will be addressed below.


FINDINGS OF FACT

1.  The veteran's right shoulder arthritis is manifested by 
subjective complaints of pain; objective findings of slightly 
limited range of motion but no evidence of instability, 
ankylosis, or occasional incapacitating exacerbations.

2.  There is no competent evidence of current right or left 
ankle pathology.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for right shoulder arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5021, 5200, 5201, 5202, 5203 (2007).

2.  A right ankle disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).   

3.  A left ankle disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Shoulder Arthritis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

Here, the veteran contends that he is entitled to a higher 
rating for his right shoulder arthritis.  Specifically, in 
his April 2005 substantive appeal, he indicated that he 
should be rated at 30 or 40 percent because he suffers from 
limited motion and is unable to lift 10 pounds.  

The RO originally rated the right shoulder disability as 10 
percent disabling under DCs 5021-5003, myositis and 
degenerative arthritis.  The Board will also consider DCs 
5010, 5200, 5201, 5202, and 5203 for evaluating his shoulder 
impairment.

DC 5021 provides that myositis will be rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts.  Arthritis due to trauma under DC 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is warranted for each major joint 
or groups of joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  

With X-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating will be 
assigned.  

In addition, a rating in excess of 10 percent may be assigned 
when the evidence shows:

?	scapulohumeral articulation, with 
favorable ankylosis and abduction to 
60 degrees, can reach mouth and head 
(30 percent under DC 5200);

 

